[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Carter v. Reese, Slip Opinion No. 2016-Ohio-5569.]




                                        NOTICE
       This slip opinion is subject to formal revision before it is published in an
       advance sheet of the Ohio Official Reports. Readers are requested to
       promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
       South Front Street, Columbus, Ohio 43215, of any typographical or other
       formal errors in the opinion, in order that corrections may be made before
       the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5569
             CARTER ET AL., APPELLANTS, v. REESE ET AL., APPELLEES.
     [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Carter v. Reese, Slip Opinion No. 2016-Ohio-5569.]
Tort law―Limitation on liability―”Good Samaritan” statute―R.C. 2305.23
          applies to any person who administers emergency care at scene of
          emergency, not just health care professionals―“Administering emergency
          care” means giving medical and nonmedical care.
      (No. 2015-0108—Submitted January 5, 2016—Decided August 30, 2016.)
                 APPEAL from the Court of Appeals for Butler County,
                        No. CA2014-04-095, 2014-Ohio-5395.
                                   _______________
                               SYLLABUS OF THE COURT
1.        Ohio’s Good Samaritan statute applies to any person who administers
          emergency care or treatment at the scene of an emergency including but not
          limited to health care professionals.
                              SUPREME COURT OF OHIO




2.     The phrase “administering emergency care” as used in Ohio’s Good
       Samaritan statute includes rendering medical and any other form of
       assistance to the safety and well-being of another when the result of an
       unforeseen combination of circumstances calls for immediate action.
                                 _______________
       O’DONNELL, J.
       {¶ 1} Dennis Carter and his wife, Mary, appeal from a judgment of the
Twelfth District Court of Appeals that affirmed the trial court’s grant of summary
judgment in favor of Larry Reese Jr. in connection with an action they filed for
injuries Carter sustained when Reese attempted to move a tractor-trailer that had
pinned Carter’s leg between the trailer and a loading dock.
       {¶ 2} Ohio’s Good Samaritan statute states:


                No person shall be liable in civil damages for administering
       emergency care or treatment at the scene of an emergency * * *, for
       acts performed at the scene of such emergency, unless such acts
       constitute willful or wanton misconduct.


R.C. 2305.23.
       {¶ 3} In this case, Carter told Reese to pull the tractor-trailer forward in
order to free his leg, but when Reese attempted to do so, the truck rolled backward,
resulting in serious injury to Carter.
       {¶ 4} “Administering emergency care” is a broad phrase that includes
rendering medical and any other form of assistance to the safety and well-being of
another when the result of an unforeseen combination of circumstances calls for
immediate action. Therefore, because Reese administered emergency care at the
scene of the emergency and because the statute expressly states that no person shall
be liable in civil damages for acts performed at the scene of such emergency, and




                                         2
                                January Term, 2016




because no allegation of willful or wanton misconduct has been asserted against
him, pursuant to Ohio’s Good Samaritan statute, Reese is not liable in civil
damages, and we affirm the judgment of the court of appeals.
                          Facts and Procedural History
       {¶ 5} On April 24, 2012, Carter, a truck driver for S&S Transport, Inc.,
pulled a tractor-trailer into the loading dock at AIC Contracting, Inc., in Fairfield,
Ohio, to deliver an empty trailer and to pick up another. After attaching the second
trailer, he pulled his truck about four to six inches away from the loading dock,
unlocked the trailer brake, and locked the tractor brake so that the tractor wheels
could not move. As he pulled himself onto the loading dock to close the trailer
door, he slipped, and his leg became wedged between the loading dock and the
trailer. Although he felt no physical pain at that time, he could not free himself and
began to yell for help and bang on a loading dock door in an effort to get someone
to help him.
       {¶ 6} About ten minutes later, Reese heard Carter and drove to the AIC
Contracting lot. Carter told him to “get in my truck, move it forward about a foot,
* * * but whatever you do, don’t put it in reverse.” Reese responded, “[N]o
problem.”
       {¶ 7} Reese climbed into the cab of the truck and put it in neutral before
realizing that he did not know how to operate it. Carter recalled that Reese “revved
up” the truck three times before he heard the air brake release, and within five
seconds of that happening, the trailer rolled backwards and broke his leg.
       {¶ 8} Paramedics arrived four minutes later, and someone moved the truck
and freed Carter’s leg. Due to the severity of the injuries, however, his right leg
had to be amputated above the knee.
       {¶ 9} Carter and his wife sued Reese but did not allege that he had engaged
in willful or wanton misconduct. Reese asserted Ohio’s Good Samaritan statute as




                                          3
                              SUPREME COURT OF OHIO




a defense and moved for summary judgment, and the trial court granted it pursuant
to the statute.
        {¶ 10} The court of appeals affirmed and held that R.C. 2305.23


        applies to any person, health care professional or otherwise, who
        administers “emergency care,” medical or otherwise, at the scene of
        an emergency and who meets the remaining requirements of the
        statute, e.g., their acts do not constitute willful or wanton
        misconduct.


(Emphasis sic.) 2014-Ohio-5395, ¶ 15. The court explained that an emergency
situation exists when a man’s leg is pinned between a truck and a loading dock, that
Reese’s actions in attempting to move the truck constituted emergency care because
he was trying to resolve the emergency created by Carter, and further, that Reese
did not commit willful or wanton misconduct.
        {¶ 11} The Carters appealed and we accepted the following proposition of
law for review:


                  The trial court committed reversible error in granting
        Appellees’ motion for summary judgment, and the court of appeals
        committed error in affirming the judgment, because the protection
        afforded under the Ohio Good Samaritan statute, R.C. 2305.23, is
        limited in scope and application to health care responders providing
        emergency medical care or treatment to another individual at the
        scene of an emergency and who otherwise satisfy the statute.




                                         4
                                  January Term, 2016




                              The Parties to the Appeal
        {¶ 12} On appeal to this court, the Carters urge that R.C. 2305.23 provides
immunity from civil liability only for health care professionals and trained first
responders who voluntarily administer emergency medical care and treatment to
injured persons at the scene of an emergency and that it is for the General Assembly
to amend R.C. 2305.23 if it intends for the statute to immunize any person who
voluntarily administers emergency nonmedical care or treatment. In support of
their position, they point to language in the statute excluding coverage for
emergency care or treatment that is administered in a hospital, doctor’s office, or
other place having proper medical equipment or for care rendered with the
expectation of remuneration and language regarding law enforcement officers and
fire fighters acting as part of their duties. The Carters also note that this court stated
in footnote five in Primes v. Tyler, 43 Ohio St. 2d 195, 205, 331 N.E.2d 723 (1975),
that R.C. 2305.23 applies to those who render medical treatment, and that appellate
courts have followed Primes, and they assert that the General Assembly is
presumed to know the decisions of this court, but it has not amended the Good
Samaritan statute. They also assert that the lower courts’ interpretation of R.C.
2305.23 emasculates the common law rule that Good Samaritans have a duty to
exercise reasonable care. They finally contend that Reese did not administer any
emergency care or treatment when he attempted to move the truck.
        {¶ 13} Reese argues that R.C. 2305.23 applies to any person, regardless of
profession, and that the legislature could have used the phrase “health care
professionals” if it had intended the statute to protect only those individuals. Reese
contends that limiting R.C. 2305.23 to those rendering emergency medical care or
treatment would require this court to add the word “medical” to the statute and
asserts the appellate court correctly determined he provided emergency care in
attempting to free Carter’s leg and therefore he is protected by R.C. 2305.23.
Notably, Reese does not claim that he provided emergency treatment.




                                            5
                             SUPREME COURT OF OHIO




                                 Issues on Appeal
       {¶ 14} This case presents our court with two separate questions involving
the legislative intent behind Ohio’s Good Samaritan statute.
       {¶ 15} First, what did the General Assembly intend by using the phrase “no
person shall be liable in civil damages”—did it intend to include only health care
professionals who administer emergency care or treatment at the scene of an
emergency, or, more broadly, to include any person who administers emergency
care or treatment at the scene of an emergency?
       {¶ 16} Second, what did the General Assembly intend by using the phrase
“administering emergency care”—did it intend to limit emergency care to only the
administration of medical care, or, did it intend to include all forms of care
administered at the scene of an emergency?
       {¶ 17} Our interpretation of Ohio’s Good Samaritan statute and resolution
of these questions present matters of first impression in our court.            Other
jurisdictions, however, have considered similar questions in connection with their
respective Good Samaritan statutes, and their decisions are instructive in resolving
these questions.
                              Historical Perspective
                                   Common Law
       {¶ 18} The common law in Ohio is that a bystander has no affirmative duty
to aid or protect another absent a special relationship justifying the imposition of a
duty. Estates of Morgan v. Fairfield Family Counseling Ctr., 77 Ohio St. 3d 284,
293, 673 N.E.2d 1311 (1997), citing 2 Restatement of the Law 2d, Torts, Sections
314-319, at 116-130 (1965); see also Gelbman v. Second Natl. Bank of Warren, 9
Ohio St. 3d 77, 79, 458 N.E.2d 1262 (1984). However, one who voluntarily and
gratuitously renders services to another for the protection of the other person is
liable at common law for injuries resulting from his failure to exercise reasonable
care under the circumstances. See 2 Restatement of the Law 2d, Torts, Section 323




                                          6
                                 January Term, 2016




(1965); Keeton, Dobbs, Keeton & Owen, Prosser & Keeton on Law of Torts,
Section 56, 378 (5th Ed.1984).
                             Good Samaritan Statutes
       {¶ 19} In 1959, California enacted the nation’s first Good Samaritan statute,
which provided that no physician or podiatrist, “who in good faith renders
emergency care at the scene of the emergency, shall be liable for any civil damages
as a result of any acts or omissions by such person in rendering the emergency
care.” Cal.Bus. & Prof.Code 2144, enacted 1959, now codified as Cal.Bus. &
Prof.Code 2395.     See generally Brandt, Good Samaritan Laws – The Legal
Placebo: A Current Analysis, 17 Akron L.Rev. 303, 305 (1983), fn. 23.
Commentators have explained that California’s legislature sought to encourage
physicians to provide emergency treatment to injured persons in emergency
situations without fear of liability for malpractice. See 17 Akron L.Rev. at 306, 332;
see also Waisman, Negligence, Responsibility, and the Clumsy Samaritan: Is there
a Fairness Rationale for the Good Samaritan Immunity?, 29 Ga.St.U.L.Rev. 609,
628-630 (2013).
       {¶ 20} Since that time, every state has enacted some version of Good
Samaritan legislation. Id. at 631; see also Annotation, Construction and
Application of “Good Samaritan” Statutes, 68 A.L.R. 4th 294, 300 (1989). These
statutes generally fall into three categories—those that specifically include by
reference only medically trained persons; those that apply to the rendition of
medical aid by any person; and those that more broadly apply to any person
rendering emergency care, treatment, or other kinds of assistance without expressly
requiring that such actions be medical in nature.
                        I. Only Medically Trained Persons
       {¶ 21} Five states have Good Samaritan statutes that, with certain
exceptions, expressly exclude only medically trained persons from liability for civil
damages. See Conn.Gen.Stat.Ann. 52-557b(a) (“A person licensed to practice




                                          7
                             SUPREME COURT OF OHIO




medicine and surgery * * * or dentistry * * *, a person licensed as a registered
nurse * * * or certified as a licensed practical nurse * * *, a medical technician or
any person operating a cardiopulmonary resuscitator or a person trained in
cardiopulmonary resuscitation * * * or a person operating an automatic external
defibrillator, who * * * renders emergency medical or professional assistance to a
person in need thereof, shall not be liable to such person assisted for civil damages
* * *”); Ill.Comp.Stat.Ann. Chapter 745, 49/25 (“Any person licensed under the
Medical Practice Act of 1987 or any person licensed to practice the treatment of
human ailments in any other state * * * who, in good faith, provides emergency
care * * * shall not * * * be liable for civil damages * * *”); Ky.Rev.Stat.Ann.
411.148(1) (“No physician * * *, registered or practical nurse * * *, person
certified as an emergency medical technician * * *, person certified * * * to perform
cardiopulmonary resuscitation, or employee of any board of education * * * who
has completed a course in first aid and who maintains current certification * * *
shall be liable in civil damages for administering emergency care or treatment at
the scene of an emergency * * *”); Mich.Comp.Laws Ann. 691.1501(1) (“A
physician, physician’s assistant, registered professional nurse, licensed practical
nurse, or licensed EMS provider who in good faith renders emergency care * * * is
not liable for civil damages * * *”); Mo.Stat.Ann. 537.037.1(1) (“Any physician or
surgeon, registered professional nurse or licensed practical nurse * * * and any
person licensed as a mobile emergency medical technician * * * may * * * render
emergency care or assistance * * * at the scene of an emergency * * *, and shall
not be liable for any civil damages * * *”). (Emphases added.)
                  II. Any Person Rendering Medical Assistance
       {¶ 22} Four states have Good Samaritan statutes that apply to any person
but expressly limit protection from liability to the rendering of medical aid through
use of terms such as “first aid,” “medical attention,” and “health care treatment.”
See Idaho Code Ann. 5-330 (“That no action shall lie or be maintained for civil




                                         8
                                January Term, 2016




damages * * * against any person * * * who * * *, being at, or stopping at the scene
of an accident, offers and administers first aid or medical attention * * *);
N.C.Gen.Stat.Ann. 90-21.14(a) (“Any person * * * who * * * renders first aid or
emergency health care treatment to a person who is unconscious, ill or injured
* * * shall not be liable for damages * * *”); Okla.Stat.Ann., Title 76, 5(a)(2) (“any
person who * * * renders or attempts to render emergency care consisting of
artificial respiration, restoration of breathing, or preventing or retarding the loss
of blood, or aiding or restoring heart action or circulation of blood to the victim
or victims of an accident or emergency * * * shall not be liable for any civil
damages”); Or.Rev.Stat.Ann. 30.800(2) (“No person may maintain an action for
damages for injury, death or loss that results from acts or omissions of a person
while rendering emergency medical assistance * * *”). (Emphases added.)
    III. Anyone Rendering Emergency Care, Treatment, or Other Assistance
       {¶ 23} The remaining states have Good Samaritan statutes that broadly
apply to any person who renders emergency care, treatment, or other kinds of
assistance without an express requirement that those acts be medical in nature. See
Ala.Code 6-5-332(g) (“Any person, who * * * renders emergency care at the scene
of an accident or emergency * * * shall not be liable for any civil damages * * *”);
Alaska Stat.Ann. 09.65.090(a) (“A person * * * who renders emergency care or
emergency counseling * * * is not liable for civil damages * * *”);
Ariz.Rev.Stat.Ann. 32-1471 (“Any health care provider * * * or any other person
who renders emergency care at a public gathering or at the scene of an emergency
occurrence * * * shall not be liable for any civil or other damages * * *”); Ark.Code
Ann. 17-95-101(b) (“Any person who is not a health care professional who is
present at an emergency or accident scene and who * * * [p]roceeds to lend
emergency assistance or service * * * shall not be held liable in civil damages
* * *”) (subdivision (a) of the statute covers health care professionals); Cal.Health
& Safety Code 1799.102(b)(2) (“no person who * * * renders emergency medical




                                          9
                             SUPREME COURT OF OHIO




or nonmedical care or assistance at the scene of an emergency shall be liable for
civil damages * * *”); Colo.Rev.Stat.Ann. 13-21-108(1) (“Any person licensed as
a physician and surgeon * * * or any other person, who * * * renders emergency
care or emergency assistance * * * at the place of an emergency or accident * * *
shall not be liable for any civil damages * * *”); Del.Code Ann., Title 16, 6801(a)
(“any person who * * * renders first aid, emergency treatment or rescue assistance
* * * shall not be liable for damages * * *”); Fla.Stat.Ann. 768.13(2)(a) (“Any
person * * * who * * * renders emergency care or treatment * * * in direct response
to emergency situations * * * shall not be held liable for any civil damages * * *”);
Ga.Code Ann. 51-1-29(a) (“Any person * * * who * * * renders emergency care at
the scene of an accident or emergency * * * shall not be liable for any civil damages
* * *”); Haw.Rev.Stat.Ann. 663-1.5(a) (“Any person who * * * renders emergency
care * * * at the scene of an accident or emergency * * * shall not be liable for any
civil damages * * *”); Ind.Ann.Code 34-30-12-1(b) (“a person who * * * renders
emergency care at the scene of the emergency or accident is immune from civil
liability * * *”); Iowa Code Ann. 613.17(1) (“A person, who * * * renders
emergency care or assistance * * * shall not be liable for any civil damages
* * *”); Kan.Stat.Ann. 65-2891b (“Any person who is not a health care provider
* * * who * * * renders emergency care or assistance * * * at the scene of an
emergency or accident shall not be liable for any civil damages * * *”)
(Kan.Stat.Ann. 65-2891 contains a similar provision for health care providers);
La.Stat.Ann., Title 9, 2793(A) (“No person who * * * renders emergency care, first
aid or rescue at the scene of an emergency * * * shall be liable for any civil damages
* * *”); Me.Rev.Stat.Ann., Title 14, 164 (“any person who * * * renders first aid,
emergency treatment or rescue assistance * * * shall not be liable for damages
* * *”); Md.Code Ann., Courts & Judicial Proceedings, 5-603(c) (“An individual
* * * is not civilly liable for any act or omission in providing assistance or medical
aid * * *”); Mass.Gen.Laws Ann., Chapter 112, 12V (“Any person who * * *




                                         10
                               January Term, 2016




attempts to render emergency care * * * shall not be liable * * *”); Minn.Stat.Ann.
604A.01(2)(a) (“A person who * * * renders emergency care, advice, or assistance
at the scene of an emergency * * * is not liable for any civil damages * * *”);
Miss.Code Ann. 73-25-37(1) (“No duly licensed, practicing physician, physician
assistant, dentist, * * * or any other person who * * * renders emergency care to
any injured person at the scene of an emergency * * * shall be liable for any civil
damages * * *”); Mont.Code Ann. 27-1-714(1) (“Any person licensed as a
physician and surgeon * * * or any other person who * * * renders emergency care
or assistance * * * at the scene of an emergency or accident is not liable for any
civil damages * * *”); Neb.Rev.Stat.Ann. 25-21,186 (“No person who renders
emergency care at the scene of an accident or other emergency * * * shall be held
liable for any civil damages * * *”); Nev.Rev.Stat.Ann. 41.500(1) (“any person
* * * who renders emergency care or assistance in an emergency * * * is not liable
for any civil damages * * *”); N.H.Rev.Stat.Ann. 508:12(1) (“If any person * * *
renders emergency care at the place of the happening of an emergency * * * the
person who renders the care is not liable in civil damages * * *”); N.J.Stat.Ann.
2A:62A-1 (“Any individual * * * who * * * renders emergency care at the scene of
an accident or emergency * * * shall not be liable for any civil damages * * *”);
N.M.Stat.Ann. 24-10-3 (“No person who comes to the aid or rescue of another
person by providing care or assistance * * * at or near the scene of an emergency
* * * shall be held liable for any civil damages * * *”); N.Y.Public Health Law
3000-a(1) (“any person who * * * renders first aid or emergency treatment at the
scene of an accident * * * shall not be liable for damages * * *”); N.D.Code Ann.
32-03.1-02 (“No person * * * who renders aid or assistance necessary or helpful
in the circumstances * * * may be named as a defendant or held liable in any
personal injury civil action * * *”); 42 Pa.Cons.Stat. 8332(a) (“Any person * * *
who * * * renders emergency care, treatment, first aid, or rescue at the scene of an
emergency * * * shall not be liable for any civil damages * * *”); R.I.Gen.Laws




                                        11
                             SUPREME COURT OF OHIO




Ann. 9-1-27.1 (“No person who * * * renders emergency assistance * * * shall be
liable for civil damages * * *”); S.C.Code Ann. 15-1-310 (“Any person, who * * *
renders emergency care at the scene of an accident or emergency * * * shall not be
liable for any civil damages * * *”); S.D.Codified Laws 20-9-4.1 (“No peace
officer, conservation officer, member of any fire department, police department and
their first aid, rescue or emergency squad, or any citizen acting as such as a
volunteer, or any other person is liable * * * in the course of their rendering in good
faith, any emergency care and services during an emergency * * *”); Tenn.Code
Ann. 63-6-218(b) (“Any person * * * shall not be liable to victims or persons
receiving emergency care for any civil damages as a result of any act or omission
by such person in rendering the emergency care * * *”); Tex.Civ.Practice &
Remedies Code Ann. 74.151(a) (“A person who * * * administers emergency care
is not liable in civil damages for an act performed during the emergency * * *”);
Utah Code Ann. 78B-4-501(1) (“A person who renders emergency care at or near
the scene of, or during an emergency * * * is not liable for any civil damages
* * *”); Vt.Stat.Ann., Title 12, 519(b) (“A person who provides reasonable
assistance [to a person “exposed to grave physical harm”] shall not be liable in civil
damages * * *”); Va.Code Ann. 8.01-225(A)(1) (“Any person who * * * renders
emergency care or assistance * * * at the scene of an accident, fire, or any life-
threatening emergency * * * shall not be liable for any civil damages * * *”);
Wash.Rev.Code Ann. 4.24.300(1) (“Any person, * * * who * * * renders emergency
care at the scene of an emergency or who participates in transporting * * *
therefrom an injured person * * * for emergency medical treatment shall not be
liable for civil damages * * *”); W.Va.Code Ann. 55-7-15 (“No person * * * who
* * * renders emergency care at the scene of an accident * * * shall be liable for
any civil damages * * *”); Wisc.Stat.Ann. 895.48(1) (“any person who renders
emergency care at the scene of an emergency or accident * * * shall be immune
from civil liability”); Wyo.Stat.Ann. 1-1-120(a) (“Any person licensed as a




                                          12
                                January Term, 2016




physician and surgeon * * * or any other person, who * * * renders emergency
care or assistance * * * at the place of an emergency or accident, is not liable for
any civil damages * * *”). (Emphases added.)
                                 Law and Analysis
                          Ohio’s Good Samaritan Statute
       {¶ 24} R.C. 2305.23 provides:


               No person shall be liable in civil damages for administering
       emergency care or treatment at the scene of an emergency outside
       of a hospital, doctor’s office, or other place having proper medical
       equipment, for acts performed at the scene of such emergency,
       unless such acts constitute willful or wanton misconduct.
               Nothing in this section applies to the administering of such
       care or treatment where the same is rendered for remuneration, or
       with the expectation of remuneration, from the recipient of such care
       or treatment or someone on his behalf. The administering of such
       care or treatment by one as a part of his duties as a paid member of
       any organization of law enforcement officers or fire fighters does
       not cause such to be a rendering for remuneration or expectation of
       remuneration.


       {¶ 25} Regarding the first question—whether R.C. 2305.23 applies only to
health care professionals—the statute expressly states, “No person shall be liable
in civil damages * * *.” (Emphasis added.) If the legislature had intended that this
statute apply only to health care professionals, it could have expressed its intent by
using a more limiting phrase such as “no health care professional shall be liable in
civil damages” or by naming the categories of individuals it intended to exclude
from liability, e.g., physicians or nurses. And Ohio’s General Assembly knows




                                         13
                             SUPREME COURT OF OHIO




how to express its intent in this regard because in R.C. 2305.231, the statute
immediately following R.C. 2305.23, it stated:


               (B) No physician who volunteers the physician’s services as
       a team physician or team podiatrist to a school’s athletics program,
       no dentist who volunteers the dentist’s services as a team dentist to
       a school’s athletics program, and no registered nurse who
       volunteers the registered nurse’s services as a team nurse to a
       school’s athletics program is liable in damages in a civil action for
       administering emergency medical care, emergency dental care,
       other emergency professional care, or first aid treatment to a
       participant in an athletic event involving the school, at the scene of
       the event * * * , or for acts performed in administering the care or
       treatment, unless the acts of the physician, dentist, or registered
       nurse constitute willful or wanton misconduct.


(Emphasis added.)
       {¶ 26} Obviously, the General Assembly did not similarly limit the scope
of Ohio’s Good Samaritan statute; rather, by stating that no person shall be liable
in civil damages, it expressed its intent that the statute apply to anyone who
otherwise meets the statutory requirements. Compare Mendenhall v. Akron, 117
Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 25 (by using the phrase “[n]o
person shall operate a motor vehicle” in R.C. 4511.21(A), the General Assembly
“extends [the statute’s] application to the citizens of the state generally and does
not single out any group or class for different treatment”). Thus, Ohio joins the
majority of states that extend application of their Good Samaritan legislation to all
persons and not only to those in the health care profession.




                                         14
                                  January Term, 2016




          {¶ 27} We recognize that the title of the act containing the original version
of Ohio’s Good Samaritan statute states its purpose: “To enact section 2305.23 of
the Revised Code, relative to the liability of physicians and nurses for emergency
treatment.” Am.Sub.S.B. No. 14, 130 Ohio Laws, 1424. However, while the title
of an act is sometimes helpful in arriving at legislative intent, it is not dispositive.
Columbus Bldg. & Constr. Trades Council v. Moyer, 163 Ohio St. 189, 200, 126
N.E.2d 429 (1955). “The title of an act is never employed to defeat the clear intent
of the Legislature.” Wachendorf v. Shaver, 149 Ohio St. 231, 243, 78 N.E.2d 370
(1948).
          {¶ 28} Ohio’s Good Samaritan statute applies to any person who
administers emergency care or treatment at the scene of an emergency including
but not limited to health care professionals.
          {¶ 29} Regarding the second question—whether the phrase “administering
emergency care” is limited to medical attention or more broadly includes other
forms of assistance—because the legislature did not define any of these terms in
R.C. 2305.23, we “look to the plain and ordinary meaning of the words.” Hewitt v.
L.E. Myers Co., 134 Ohio St. 3d 199, 2012-Ohio-5317, 981 N.E.2d 795, ¶ 17.
          {¶ 30} The term “administer” means, inter alia, “[f]urnish, supply, give.” 1
Shorter Oxford English Dictionary 28 (5th Ed.2002). See also Webster’s Third
New International Dictionary 27 (1986) (definition of “administer” includes “to
mete out”).
          {¶ 31} An “emergency” is “an unforeseen combination of circumstances or
the resulting state that calls for immediate action.” Id. at 741. See also 1 Shorter
Oxford at 814 (an emergency is “[a] situation, esp. of danger or conflict, that arises
unexpectedly and requires urgent action”); Utah Code Ann. 78B-4-501(1) (for
purposes of Utah’s Good Samaritan statute, emergency “means an unexpected
occurrence involving injury, threat of injury, or illness to a person or the public,
including motor vehicle accidents, disasters, actual or threatened discharges,




                                           15
                             SUPREME COURT OF OHIO




removal, or disposal of hazardous materials, and other accidents or events of a
similar nature”).
        {¶ 32} The separate opinion concurring in part and dissenting in part objects
to the definition of an “emergency” including the phrase “an unforeseen
combination of circumstances.” The concurring and dissenting opinion notes that
some injuries are “wholly foreseeable, but nonetheless, they require immediate,
urgent care,” concurring and dissenting opinion at ¶ 51, and “would not limit an
‘emergency’ for purposes of R.C. 2305.23 to those that are unforeseeable,” id. at
¶ 61.    It uses the terms “unforeseen” and “unforeseeable” as if they are
interchangeable. They are not.
        {¶ 33} “Unforeseen” means unexpected—a term used in several definitions
of an “emergency” relied upon by the concurring and dissenting opinion. Webster’s
at 2496. In contrast, “unforeseeable” means “incapable of being foreseen, foretold,
or anticipated.” Id. A combination of circumstances may be unforeseen or
unexpected by the individuals experiencing them even though those circumstances
were capable of being foreseen.
        {¶ 34} “Care” includes “responsibility for or attention to safety and well-
being.” Webster’s at 338. See also 1 Shorter Oxford at 345 (“care” includes
“[s]erious attention”); Willingham v. Hudson, 274 Ga.App. 200, 204, 617 S.E.2d
192 (2005), quoting Anderson v. Little & Davenport Funeral Home, 242 Ga. 751,
753, 251 S.E.2d 250 (1978) (applying definition of “emergency care” used by the
Georgia Supreme Court in a “similar statutory context,” i.e., “ ‘the performance of
necessary personal services during an unforeseen circumstance that calls for
immediate action’ ”); Utah Code Ann. 78B-4-501(1) (stating that for purposes of
Utah’s Good Samaritan statute, emergency care “includes actual assistance or
advice offered to avoid, mitigate, or attempt to mitigate the effects of an
emergency”).




                                         16
                                  January Term, 2016




           {¶ 35} To construe the phrase “administering emergency care” to mean
only emergency medical care would require this court to add a descriptive adjective
to the statute. Notably, in Van Horn v. Watson, 45 Cal. 4th 322, 325-326, 331, 86
Cal. Rptr. 3d 350, 197 P.3d 164 (2008), that is what the Supreme Court of California
did when it determined that the phrase “emergency care” in that state’s Good
Samaritan statute meant emergency medical care at the scene of a medical
emergency, despite the fact that the legislature had not used that limiting adjective.
The California legislature amended the statute the following year to clarify that
emergency care meant “emergency medical or nonmedical care.” (Emphasis
added.) Cal. Health and Safety Code 1799.102(b)(2).
           {¶ 36} Similarly, the Ohio General Assembly used the phrase “emergency
care,” not “emergency medical care,” and therefore, its intent is more expansive
and includes both medical and nonmedical emergency care.
           {¶ 37} We recognize that footnote five in Primes, 43 Ohio St. 2d at 201, 331
N.E.2d 723, states that R.C. 2305.23 “singles out a group of benevolently-disposed
individuals for immunity from negligent injury to persons while rendering medical
treatment during the exigencies of an emergency.” (Emphasis added.) In that case,
however, we determined only that R.C. 4515.02, Ohio’s guest statute, was
unconstitutional and did not address the scope or application of the Good Samaritan
statute.
           {¶ 38} Thus, the phrase “administering emergency care” as used in Ohio’s
Good Samaritan statute includes rendering medical and any other form of assistance
to the safety and well-being of another when the result of an unforeseen
combination of circumstances calls for immediate action. Compare Wallace v.
Hall, 145 Ga.App. 610, 610-611, 244 S.E.2d 129 (1978) (holding that a former
version of Georgia’s Good Samaritan statute, which is similar to the current version
and protected “[a]ny person” who “in good faith renders emergency care at the
scene of an accident or emergency,” applied to a homeowner who, when a




                                           17
                              SUPREME COURT OF OHIO




repairman was injured in a fall at her house, aggravated his injuries by transporting
him home); Held v. Rocky River, 34 Ohio App. 3d 35, 38-39, 516 N.E.2d 1272 (8th
Dist.1986) (holding that an off duty firefighter rendered emergency care for
purposes of R.C. 2305.23 in moving another firefighter who was lying unconscious
under a stream of rushing water).
        {¶ 39} A careful reading of R.C. 2305.23 reveals that the statute contains
two significant prepositional phrases: “No person shall be liable in civil damages
[1] for administering emergency care or treatment at the scene of an emergency
* * * [2] for acts performed at the scene of such emergency * * *.” When a court
interprets the meaning of a statute, it “must give effect to all of the statute’s words.”
Stolz v. J & B Steel Erectors, Inc., 146 Ohio St. 3d 281, 2016-Ohio-1567, — N.E.3d
—, ¶ 9. The latter prepositional phrase in R.C. 2305.23 precludes liability for any
acts performed at the scene of an emergency and further supports the conclusion
that the General Assembly intended for the phrase “administering emergency care”
to broadly include nonmedical care. In this regard, Ohio’s statute is similar to
statutes of other states that broadly apply to any type of assistance given at the scene
of an emergency. Compare Ark.Code Ann. 17-95-101(b) (protecting anyone who
lends “emergency assistance or service”); Iowa Code Ann. 613.17(1) (protecting
anyone who renders “emergency care or assistance”).
        {¶ 40} The uncontested facts in this case show that Reese performed acts at
the scene of an emergency that constituted administering “emergency care” to
Carter. Carter slipped, his leg became wedged between a loading dock and a trailer,
and he could not free himself from a situation that resulted from an unforeseen
combination of circumstances, called for immediate action, and thus constituted an
“emergency” for purposes of R.C. 2305.23. In responding, Reese administered care
and performed an act at the scene of the emergency by attempting to move the truck
in an effort to free Carter’s leg, and there is no allegation that his conduct was




                                           18
                                   January Term, 2016




willful or wanton. Accordingly, R.C. 2305.23 applies to Reese, and he is not liable
in civil damages to the Carters.
                                      Conclusion
          {¶ 41} Ohio’s Good Samaritan statute applies to any person who
administers emergency care or treatment at the scene of an emergency including
but not limited to health care professionals. Moreover, the phrase “administering
emergency care” in the statute is not limited to medical acts and includes rendering
medical and any other form of assistance to the safety and well-being of another
when the result of an unforeseen combination of circumstances calls for immediate
action.     Because Reese performed acts at the scene of an emergency in
administering emergency care to Reese and there is no allegation of willful or
wanton misconduct, pursuant to R.C. 2305.23, he is not liable in civil damages.
Accordingly, we affirm the judgment of the court of appeals.
                                                                 Judgment affirmed.
          KENNEDY, FRENCH, and O’NEILL, JJ., concur.
          O’CONNOR, C.J., dissents, with an opinion joined by LANZINGER, J.
          PFEIFER, J., dissents, with an opinion.
                                  _________________
          O’CONNOR, C.J., dissenting.
          {¶ 42} I agree with the majority’s holding that R.C. 2305.23 applies to any
person who administers emergency care or treatment. But I dissent from the
remainder of the opinion and syllabus, including the majority’s holding that an
“emergency” for purposes of R.C. 2305.23 requires “an unforeseen combination of
circumstances,” and its affirmation of the use of summary judgment to determine
the applicability of the statute to the facts of this case.
          {¶ 43} I would hold that the definition of an “emergency” includes sudden
events or circumstances that require urgent or immediate attention or action,
regardless of whether the events were foreseeable. And I would hold that questions




                                            19
                              SUPREME COURT OF OHIO




about the application of R.C. 2305.23 to the facts presented in a given case are
typically a question of fact for the jury or other fact-finder.
                                     ANALYSIS
        Emergencies are not limited to unforeseeable circumstances and
           foreseeability is irrelevant for purposes of R.C. 2305.23

        {¶ 44} The portion of Ohio’s Good Samaritan statute that is relevant to this
appeal states: “No person shall be liable in civil damages for administering
emergency care or treatment at the scene of an emergency * * *, for acts performed
at the scene of such emergency, unless such acts constitute willful or wanton
misconduct.” R.C. 2305.23.
        {¶ 45} “There is no definition of ‘emergency medical care or treatment’ in
the Revised Code.” Campbell v. Colley, 113 Ohio App. 3d 14, 19, 680 N.E.2d 201
(4th Dist.1996). When a statute does not define a term, courts are to give the term
its usual, normal, or customary meaning. Colbert v. Cleveland, 99 Ohio St. 3d 215,
2003-Ohio-3319, 790 N.E.2d 781, ¶ 12; R.C. 1.42. “The process of judicial
interpretation of a statute involves, ‘reading undefined words and phrases in context
and construing them in accordance with the rules of grammar and common usage.’
” Wolf v. E. Liverpool School Dist. Bd. of Edn., 7th Dist. Columbiana No. 03 CO
5, 2004-Ohio-2479, ¶ 40, quoting State ex rel. Portage Lakes Edn. Assn., OEA/NEA
v. State Emp. Relations Bd., 95 Ohio St. 3d 533, 2002-Ohio-2839, 769 N.E.2d 853,
¶ 36.
        {¶ 46} Here, the majority defines “administering emergency care”
according to the definitions of “emergency” found in some dictionaries. See, e.g.,
Majority opinion at ¶ 31. The majority adopts those definitions, which include the
legal concept of foreseeability, and then sets forth a definition of “administering
emergency care” as “rendering medical and any other form of assistance to the
safety and well-being of another when the result of an unforeseen combination of
circumstances calls for immediate action.” (Emphasis added.) Majority opinion,




                                           20
                                January Term, 2016




at paragraph two of the syllabus. But the majority is not mindful that while
determining legislative intent primarily involves an analysis of the statutory
language, it is also necessary to consider the legislature’s purpose in enacting the
law. Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876 N.E.2d 546,
¶ 20, quoting State ex rel. Watkins v. Eighth Dist. Court of Appeals, 82 Ohio St. 3d
532, 535, 696 N.E.2d 1079 (1998).
       {¶ 47} With that purpose in mind, I would not limit the statutory term
“emergency care” to an unforeseen combination of circumstances. Several reasons
support a definition of “emergency” that does not incorporate the concept of
foreseeability.
    The urgency of a situation, not its foreseeability, is critical to defining an
         emergency in a manner consistent with purpose of the statute

       {¶ 48} First, we must be cognizant that the purpose of the statute is to
promote the public policy of encouraging the rendering of aid to those in dire
circumstances. See Primes v. Tyler, 43 Ohio St. 2d 195, 201, 331 N.E.2d 723
(1975), fn. 5 (describing R.C. 2305.23’s immunity as an effort “to further a
legitimate legislative objective of providing emergency medical assistance to
injured persons where delay might result in death or great bodily injury”). The
majority correctly holds that the statute is intended to shield all those who give aid
or assistance, and not to limit the protections of the statute to people with medical
education, training, and experience. See majority opinion, at paragraph one of the
syllabus.
       {¶ 49} But given the broad scope of the statute and its intent to shield well-
intended individuals from liability for rendering aid, it is unlikely that the General
Assembly intended to incorporate a legal concept (foreseeability) into the definition
of emergency because the average person is unlikely to have a sufficient
understanding of the legal aspects of foreseeability. Rather, it is more likely that




                                         21
                             SUPREME COURT OF OHIO




the legislative intent was to rely on commonly used and understood words, like
“sudden,” “unexpected,” “urgent,” and “immediate,” to define an emergency.
       {¶ 50} Requiring that the circumstances giving rise to the “emergency” be
unforeseeable is not reflective of the legislative intent. And the incorporation of
foreseeability into the understanding of an “emergency” could lead to both
confusion in Ohio’s bench and bar as well as its ball parks.
       {¶ 51} Consider a high school’s varsity football team playing on a Friday
night in autumn. As those who attend games often see, high schools across Ohio
retain ambulances for football games because players and spectators can sustain
serious injuries during the game. Indeed, it is now widely understood that players
can suffer concussions during games.          Lueke, High School Athletes and
Concussions, 32 J.Leg.Med. 483, 485, 501 (2011) (noting that “[c]oncussions are
inevitable in high school sports” and that there are 300,000 sports-related
concussions each year in the United States, that concussions are twice as likely to
occur during games than in practice, and that the majority of concussions in high
school athletics occur while students play football, soccer, and basketball). Those
injuries are thus wholly foreseeable, but nonetheless, they require immediate,
urgent care. Id. at 489-490 (allowing a player with a concussion to return to the
field can lead to long-term neuropsychological dysfunction, severe disability, and
death). Under the majority’s definition, a concussion at a football game might not
qualify as an “emergency.”
       {¶ 52} Similarly, we expect that there will be lifeguards on duty at public
swimming pools. And the presence of lifeguards signifies the presence of potential
emergencies, including drowning and injuries sustained from diving. In other
words, injuries and life-threatening conditions are foreseeable at water parks and
pools, and those injuries and conditions require immediate action.
       {¶ 53} In construing Ohio’s Good Samaritan statute, we must be mindful
that the salient inquiry in cases involving R.C. 2305.23 and other “emergencies” is




                                        22
                                 January Term, 2016




the urgency of the situation, not the foreseeability of it. When “[l]ife or wholeness
of body may be in the balance,” we should not radically narrow the definition of
emergency. Mary Day Nursery, Children’s Hosp. v. Akron, 90 Ohio Law. Abs. 457,
189 N.E.2d 745, 750 (C.P.1961).
        {¶ 54} “Within the [Good Samaritan] Act’s intended meaning an
emergency occurs whenever a stranger appears (or may be perceived) to be ill or in
need of succor.” (Emphasis deleted.) Jackson v. Mercy Health Ctr., Inc., 1993 OK
155, 864 P.2d 839, 845. “[L]imited and technical definitions given to the concepts
of ‘emergency’ and ‘emergency care’ frustrate the purpose of Good Samaritan
legislation,” McDowell v. Gillie, 2001 ND 91, 626 N.W.2d 666, ¶ 18, and should
be avoided. This is particularly true given the intent of Good Samaritan laws, which
is to abrogate the common-law rescue doctrine and to encourage people to risk
helping strangers in need of emergency assistance without fear of liability, even
when they have no duty to render aid. “Generally, a bystander has no duty to
provide affirmative aid to an injured person, even if the bystander has the ability to
help.” Lundy v. Adamar of New Jersey, Inc., 34 F.3d 1173, 1178 (3d Cir.1994),
citing Keeton, Dobbs, Keeton & Owen, Prosser and Keeton on the Law of Torts,
Section 56, at 375 (5th Ed.1984); McDowell at ¶ 6 (“In an attempt to eliminate the
perceived inadequacies of the common law rules, all states have enacted some form
of Good Samaritan legislation to protect individuals from civil liability for any
negligent acts or omissions committed while voluntarily providing emergency aid
or assistance”).
        {¶ 55} But under the majority’s definition of an emergency, the foreseeable
nature of injuries, including those at football games and swimming pools, renders
them outside the scope of R.C. 2305.23’s protections. It is inconceivable that the
General Assembly intended such a result. And if such a limitation was desired, the
legislature could have incorporated it into the statute. It is the legislature’s province




                                           23
                                  SUPREME COURT OF OHIO




to do so; I would not limit the term “emergency” in R.C. 2305.23 by judicial fiat.1
Colbert, 99 Ohio St. 3d 215, 2003-Ohio-3319, 790 N.E.2d 781.
    To the extent that dictionaries have utility in defining “emergency,” we should
    look to those definitions that existed when the General Assembly enacted R.C.
                                         2305.23

         {¶ 56} Second, to the extent that dictionary definitions of “emergency” are
illustrative of the legislative intent, we must be mindful that a judge or justice often
has several versions of a definition from which to choose. While the majority
correctly cites certain definitions of which it approves, other dictionaries define the
term “emergency” differently.2 Thus, we should rely on dictionary definitions that
were contemporaneous with the passage of R.C. 2305.23 in 1977 and that a
legislator could have consulted.



1
  The preferred practice is for a legislature to define the terms in its statutes, including Good
Samaritan acts. But given that the word “emergency” is well known in common parlance, it seems
likely that the General Assembly intended it to carry the same broad meaning in R.C. 2305.23. And
if it so chooses, the General Assembly can respond to the court’s interpretation of “emergency” in
this case by amendment that makes clear its intent. Indeed, after the California Supreme Court
interpreted California’s Good Samaritan law to grant immunity only to persons who render
emergency medical care and not to persons who render emergency nonmedical care, Van Horn v.
Watson, 45 Cal. 4th 322, 86 Cal. Rptr. 3d 350, 197 P.3d 164 (2008), the California Legislature
amended the statute (Cal.Health & Safety Code, Section 1799.102(a), to state explicitly that “[n]o
person who in good faith, and not for compensation, renders emergency medical or nonmedical care
at the scene of an emergency shall be liable for any civil damages resulting from any act or
omission.” (Emphasis added.) See Verdugo v. Target Corp., 59 Cal. 4th 312, 327, 173 Cal. Rptr. 3d
662, 327 P.3d 774 (2014).
2
  Notably, medical dictionaries, which have relevance to the statute given its intent and scope, do
not inject notions of foreseeability into the definition of emergency:

                 The Attorney’s Dictionary of Medicine defines “emergency” as “[a]n
         urgent demand for medical or surgical action; a medical or surgical condition
         demanding immediate action.” 2 J.E. Schmidt, Attorney’s Dictionary of Medicine
         E 71 (1999). Stedman’s Medical Dictionary defines “emergency” as “[a]n
         unlooked for contingency or happening; a sudden demand for action.” Stedman’s
         Medical Dictionary 456 (24th ed.1982).

Rivera v. Arana, 322 Ill.App.3d 641, 650-651, 749 N.E.2d 434 (2001), abrogated on other grounds
by Home Star Bank & Fin. Servs. v. Emergency Care & Health Org., Ltd., 2014 IL 115526, 379
Ill. Dec. 51, 6 N.E.3d 128.




                                                24
                                January Term, 2016




       {¶ 57} The Sixth District’s definition of “emergency” in Goebel’s, based on
the definition of “emergency” as it appeared in a 1983 dictionary, is more consistent
with the common meaning of the word at the time of the statute’s enactment. And
that definition―“a sudden or unexpected occurrence * * * demanding prompt
action; urgent necessity”―omits the notion of foreseeability. See Goebel’s, 58
Ohio App. 3d at 26, 567 N.E.2d 1330, quoting Webster’s New Universal
Unabridged Dictionary 593 (2d Ed.1983).
 Ohio courts interpret “emergency” without reference to foreseeability in other
                              statutory schemes

       {¶ 58} Third, when the term “emergency” is undefined in a statute, Ohio’s
courts often have interpreted the word without reference to foreseeability.
       {¶ 59} In the context of a statute requiring “emergency medical or hospital
care” for the indigent, this court has recognized that “commonly understood, an
emergency is a sudden or unexpected occurrence which demands immediate
action.” (Emphasis sic.) Mansfield Gen. Hosp. v. Richland Cty. Bd. of Cty.
Commrs., 170 Ohio St. 486, 166 N.E.2d 224 (1960), paragraph 3 of the syllabus.
And as the Tenth District succinctly explained in another context,


       [B]ecause the term “emergency” in R.C. 2917.13(A)(1) is undefined
       by statute, the term is given its common, everyday meaning. The
       common dictionary definition of “emergency” is “ ‘ “an unexpected
       situation or sudden occurrence of a serious and urgent nature that
       demands immediate attention.” ’ ”


State v. Zaleski, 10th Dist. Franklin No. 10AP-101, 2010-Ohio-5557, ¶ 12, quoting
State v. Blocker, 10th Dist. No. 06AP-313, 2007-Ohio-144, at ¶ 51, quoting Wolf,
2004-Ohio-2479, ¶ 40, quoting American Heritage Dictionary (2d College
Ed.1922).




                                         25
                             SUPREME COURT OF OHIO




       {¶ 60} When defining the term “emergency call” for purposes of political-
subdivision liability under R.C. 2744.02(B)(1), our appellate courts recognized that
the definition is a broad one and one that they are “reluctant to abridge.” Carter v.
Columbus, 10th Dist. Franklin No. 96APE01-103, 1996 WL 465252, *3 (Aug. 15,
1996). See also Bates v. Cincinnati, 1st Dist. Hamilton Nos. C-960659 and A-
9306972, 1997 WL 684840, *2 (Oct. 31, 1997) (describing the “open-ended
definition of ‘emergency call’ as provided by the legislature” in R.C. 2744.01(A)).
Similarly, Ohio courts broadly define “emergency” when characterizing situations
to which emergency personnel respond. See, e.g., Campbell, 113 Ohio App. 3d at
20, 680 N.E.2d 201, citing Moore v. Columbus, 98 Ohio App. 3d 701, 706, 649
N.E.2d 850 (1994) (definition of “emergency” is open-ended and not limited to
inherently dangerous situations or situations in which human life is in danger);
Goebel’s, 58 Ohio App. 3d at 26, 567 N.E.2d 1330 (term “emergency patient” does
not require that the patient’s condition be life-threatening). See also Radecki v.
Lammers, 15 Ohio St. 2d 101, 103, 238 N.E.2d 545 (1968) (in wrongful-death case
in which the “sudden emergency” doctrine was implicated, finding no error in jury
instruction stating that “[a]n emergency arises when there is a sudden or unexpected
occurrence, or combination of occurrences which demand prompt action” when the
facts supported the instruction); Miller v. McAllister, 169 Ohio St. 487, 160 N.E.2d
231 (1959), paragraph six of the syllabus (“In a negligence action, the so-called
‘emergency doctrine’ applies only where there was a sudden and unexpected
occurrence of a transitory nature which demanded immediate action without time
for reflection or deliberation and does not comprehend a static condition which
lasted over a period of time”).
       {¶ 61} Consistent with the broad judicial definitions of “emergency” in
other Ohio statutory schemes, I would not limit an “emergency” for purposes of
R.C. 2305.23 to those that are unforeseeable.




                                         26
                               January Term, 2016




   Other state courts interpret “emergency” in their Good Samaritan statutes
                        without reference to foreseeability

       {¶ 62} Notably, other states have not limited the term “emergency” in their
Good Samaritan laws to emergencies that are unforeseeable. Instead, they focus
both on the nature of an emergency and the purpose of Good Samaritan laws. As a
California appellate court explained,


               An emergency within the meaning of the Good Samaritan
       statutes exists when there is an urgent medical circumstance of so
       pressing a character that some kind of action must be taken. It would
       seem obvious that in determining whether a patient’s condition
       constitutes such an emergency the trier of fact must consider the
       gravity, the certainty, and the immediacy of the consequences to be
       expected if no action is taken. However, beyond observing that
       these are the relevant considerations, the variety of situations that
       would qualify as emergencies under any reasonable set of criteria is
       too great to admit of anything approaching a bright line rule as to
       just how grave, how certain, and how immediate such consequences
       have to be.


(Citations omitted.) Breazeal v. Henry Mayo Newhall Mem. Hosp., 234 Cal. App. 3d
1329, 1338, 286 Cal. Rptr. 207 (1991).        See also Newhouse v. Osteopathic
Examiners Bd., 159 Cal. App. 2d 728, 735, 324 P.2d 687 (1958) (an emergency
exists “where the exigency is of so pressing a character that some kind of action
must be taken”).
       {¶ 63} In formulating definitions of “emergency,” other courts have
effectuated the public policies that drove the enactment of Good Samaritan laws
but recognized the limitations of torts, from which the Good Samaritan doctrine




                                        27
                             SUPREME COURT OF OHIO




devolves. For example, in Texas law, “An ‘emergency’ is a condition arising
suddenly and unexpectedly and not proximately caused by any negligent act or
omission of the person in question and which calls for immediate action on his part
and without time for deliberation.” Eoff v. Hal & Charlie Peterson Found., 811
S.W.2d 187, 191 (Tex.App.1991), citing Goolsbee v. Texas & New Orleans RR.
Co., 243 S.W.2d 386, 388 (Tex.1951). Thus, it is not necessary to use the legal
concept of foreseeability to limit the scope of an “emergency” for purposes of R.C.
2305.23.
    Summary Judgment was Entered Improperly by the Trial Court and
   Affirmed by the Appellate Court; the Determination of Emergency is a
                       Question of Fact for a Jury

        {¶ 64} As the opinion of my fellow dissenter illustrates, reasonable minds
may differ as to whether an emergency was extant in the cause before us. That
dissenting opinion illustrates why the determination of whether an emergency
exists for purposes of R.C. 2305.23 is a question of fact for the jury rather than a
question of law for the judge.
        {¶ 65} Although this court has never directly addressed this issue, our trial
courts correctly recognize that, at least in some cases, whether the statutory
elements of R.C. 2305.23 have been proven are questions for the jury. See, e.g.,
Dayton v. Brennan, 64 Ohio Law. Abs. 525, 112 N.E.2d 837 (M.C.1952) (whether
an emergency existed that would exempt an officer from speeding laws is a question
of fact for the jury). Accord Butler v. Rejon, 9th Dist. Summit No. 19699, 2000
WL 141009 (Feb. 2, 2000) (trial court’s refusal to instruct the jury on the Good
Samaritan statute was proper because there was no evidence to support the defense,
indicating that had there been sufficient evidence, the question would have gone to
the jury).
        {¶ 66} Our sister courts have directly addressed the propriety of summary
judgment in the context of Good Samaritan laws. “[T]here is ample authority that




                                         28
                                January Term, 2016




[the] applicability [of the Good Samaritan statute] as to whether an emergency
existed or not may be a question of fact for the jury.” Jackson v. Mercy Health Ctr.,
1993 OK 155, 864 P.2d at 846 (Summers, J., dissenting).
       {¶ 67} As the Supreme Court of North Dakota has explained, a Good
Samaritan act is essentially a defense that requires the proponent to establish that
he or she reasonably believed that an emergency was occurring, that immediate
action was required to prevent death or serious injury, and that he or she could
successfully assist the party in peril. McDowell, 2001 ND 91, 626 N.W.2d 666,
¶ 21. Accord Willingham v. Hudson, 274 Ga.App. 200, 202-203, 617 S.E.2d 192
(2005) (noting that the burden of proof rested upon the proponent of the state’s
Good Samaritan immunity defense, that he discharged his burden by citing
affidavits, deposition testimony, and medical records and invoices, and that the
burden then shifted to the person who had been in peril to point to specific
documentary evidence of record, beyond mere accusations, that gave rise to a
triable issue refuting the applicability of Good Samaritan immunity).
       {¶ 68} Evaluating the putative Good Samaritan requires looking at the
“overall perception of the nature and severity of the injury or illness and the total
emergency situation.” McDowell at ¶ 21. “Thus, the statute combines elements of
the reasonable person standard as well as the aider’s subjective state of mind.
Generally, issues involving the reasonable person standard and a person’s
subjective state of mind are inappropriate for disposition by summary judgment.”
Id. And the question whether there is an emergency that warrants application of a
Good Samaritan statute is “an issue of fact not amenable to summary judgment
disposition.” Id., citing Travers v. Vaz, 714 A.2d 603, 604 (R.I.1998). See also
Charleston Station, L.L.C. v. Stephens, Nev.Sup.Ct. No. 63943, 2015 WL 9480322,
*3 (Dec. 23, 2015) (in appeal arising in part from the application of Nevada’s Good
Samaritan act, reiterating rule that “[e]xcept in rare cases where the reasonableness
of the defendant’s actions is clear, determining whether a defendant acted




                                         29
                              SUPREME COURT OF OHIO




reasonably is a question of fact for the jury to decide”); Travers at 604 (“whether
there existed an emergency situation that warranted the application of the Good
Samaritan statute is also an issue of fact”); Jefferson Cty. School Dist. R-1 v. Justus,
725 P.2d 767, 771 (Colo.1986) (holding that the application of the “assumed duty”
or Good Samaritan doctrine is “obviously not a purely legal question,” but rather,
a mixed question of law and fact).
       {¶ 69} I would hold, consistent with other states’ high and appellate courts,
that whether a party has properly invoked the application of a Good Samaritan
statute is a mixed question of law and fact for the jury, at least in some cases. This
is such a case.
                                  CONCLUSION
       {¶ 70} I dissent as to the definition of “emergency” provided by the
majority that limits emergencies to “unforeseeable” situations, and I dissent from
its judgment, which affirms the grant of summary judgment on an issue that should
be decided by the jury.
        LANZINGER, J., concurs in the foregoing opinion.
                                _________________
       PFEIFER, J., dissenting.
       {¶ 71} I agree with both paragraphs of the syllabus; they are good law, and
just, too. But the majority opinion applies the law a bit too loosely for one simple
reason: the situation that confronted Larry Reese Jr. was not an emergency;
therefore, he ought not to be protected by the Good Samaritan statute.
        {¶ 72} The Good Samaritan statute does not apply to this case because,
although Reese provided care, he did so when urgent or immediate action was not
necessary. Dennis Carter was trapped, to be sure. But he was not in pain, and he
was not in danger. He was inconvenienced and he wanted to get out, but the
situation did not demand urgent action. It demanded rational action, reasoned to fit




                                          30
                                January Term, 2016




the situation. Hesitation or delay was not dangerous to Carter, because he was not
in pain and no detrimental change in his situation was imminent.
       {¶ 73} The majority opinion defines an emergency as “ ‘an unforeseen
combination of circumstances or the resulting state that calls for immediate action,’
” quoting Webster’s Third New International Dictionary 741 (1986). Majority
opinion at ¶ 31. “Immediate action” was not needed to help Carter, as it would
have been if, for example, he were about to fall off a building or if the truck had
been rolling toward him. What Carter needed was a person competent to move a
tractor-trailer forward without allowing any movement backward. That did not
have to be done immediately or urgently―it needed to be done well.
Unfortunately, it was not done well, because Reese didn’t know how to drive a
tractor-trailer. Reese should have sought assistance from a competent driver.
Instead, he inserted himself into a situation that did not demand immediate action
and made the situation much worse.         Because the situation did not demand
immediate or urgent action, Reese should not be shielded by the Good Samaritan
statute, which only protects those who render care when there is an emergency.
       {¶ 74} Although I agree with the syllabus, I disagree with today’s judgment.
I would reverse the court of appeals’ judgment on the merits. Accordingly, I
dissent.
                               _________________
       Robert A. Winter Jr. and Stephanie Collins, for appellants.
       Markesbery & Richardson Co., L.P.A., Katherine A. Clemons, and Glenn
A. Markesbery, for appellee Larry Reese Jr.
                               _________________




                                         31